United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Darvish et al.			:
Application No. 16/006,767			:		Decision on Petitions 
Filing Date: June 12, 2018			:			
Attorney Docket No. HIBM.002C2		:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on December 9, 2021.

The petition is DISMISSED.

A renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) may be filed in response to this decision.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

Applicants seek to add the following benefit claims:

	(1)	This application is a continuation of Application No. 14/285,602;
	(2)	Application No. 14/285,602 is a continuation of Application No. 13/364,181; and
	(3)	Application No. 13/364,181 is a continuation of Application No. 61/438,585.

37 C.F.R. § 1.78(c)(3) states a petition under 37 C.F.R. § 1.78(c) must include the following:

A statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional.

37 C.F.R. § 1.78(e)(3) states a petition under 37 C.F.R. § 1.78(e) must include the following:

A statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional.

The Office issued a decision dismissing a prior petition on April 1, 2021. The decision states,

[Any] renewed petition must state the entire delay between the date the benefit claims were due under 37 C.F.R. § 1.78(a)(4) and 37 C.F.R. § 1.78(d)(3) and the petition was filed was unintentional.

The renewed petition states,

	The entire delay between the benefit claims were due under 37 CFR §1.78(a)(4) and 
	37 CFR §1.78(d)(3) was unintentional. 

The required statement of delay includes the following three essential parts:

	(1)	A reference to the date the benefit claims were due,
	(2)	A reference to the date the benefit claims were filed, and
(3)	An assertion the entire delay between the date the benefit claims were due and the date the benefit claims were filed was unintentional.

The statement of delay in the renewed petition omits the word “date” after the word “between.”  As a result, the statement fails to reference the date the benefit claims were due.

The statement of delay in the renewed petition does not refer to the date the benefit claims were filed.

The statement of delay in the renewed petition cannot include an assertion the entire delay between two dates was unintentional because it fails to refer to two dates.

In view of the prior discussion, the renewed petition is dismissed.

Any renewed petition filed in response to this decision must include the required statement of delay.  The Office recommends the renewed petition include the following language:

The entire delay between the date the benefit claims were due under 37 C.F.R. 
§ 1.78(a)(4) and 37 C.F.R. § 1.78(d)(3) and date the benefit claims were filed was unintentional.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  				
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.